United States Securities and Exchange Commission Washington, DC 20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Tennessee Valley Financial Holdings, Inc. (Exact name of small business issue as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 401 South Illinois Avenue, Oak Ridge, Tennessee (Address of principal executive office) 45-0471419 (I.R.S. Employer Identification No.) 37830 (Zip Code) (865) 483-9444Registrant's telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock (par value $1.00 per share) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o The number of outstanding shares of the registrant's Common Stock, par value $1.00 per share, was1,509,935 onNovember 9,2007. FORM 10-QSB Index PageNumber PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Conditionas of September 30, 2007 (Unaudited) and December 31, 2006 2 Consolidated Statements of Operationsfor the three and nine months ended September 30, 2007 and 2006(Unaudited) 3 Consolidated Statement of Changes in Stockholders’Equity for the nine months ended September 30, 2007 (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (Unaudited) 5 Consolidated Statements of Comprehensive Income for the nine months ended September 30, 2007 and 2006 (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7-9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-16 Item 3. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters to a Voteof Securities Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signature 18 1 Part l. FINANCIAL INFORMATION Item 1 - Financial Statements Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Financial Condition September 30, 2007 (Unaudited) December 31, 2006* (In thousands, except share and per share data) Assets Cash and due from banks $ 2,505 $ 3,226 Federal funds sold 9,000 11,941 Cash and cash equivalents 11,505 15,167 Investment securities available for sale, at fair value 24,941 20,156 Loans, net 146,660 141,263 Loans held for sale, at fair value 1,023 788 Federal Home Loan Bank Stock, at cost 703 634 Banking premises and equipment, net 5,914 5,132 Accrued interest receivable 1,110 1,119 Deferred income tax benefit 308 278 Other real estate owned 650 507 Prepaid expenses and other assets 1,312 1,468 Total Assets $ 194,126 $ 186,512 Liabilities and Stockholders’ Equity Deposits $ 159,098 $ 153,352 Borrowings 16,812 15,060 Accrued interest payable 1,157 1,245 Other liabilities 261 355 Total Liabilities 177,328 170,012 Stockholders’ equity Common stock, $1.00 Par Value, 2,000,000 shares authorized, 1,510,029issued and outstanding at September30, 2007, 1,500,700 issued and outstanding at December 31, 2006 1,510 1,501 Treasury stock, 402 shares (6 ) - Capital in excess of par value 11,479 11,319 Retained earnings 3,936 3,750 Accumulated other comprehensive loss (121 ) (70 ) Total Stockholders’ Equity 16,798 16,500 Total Liabilities and Stockholders’ Equity $ 194,126 $ 186,512 * Derived from audited consolidated financial statements. The accompanying notes are an integral part of these financial statements. 2 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands, except share and per share data) Interest Income: Loans, including fees $ 2,987 2,755 $ 8,944 7,447 Investment securities 253 207 729 610 Federal funds sold 124 17 493 169 Other interest income 21 9 42 26 Total interest income 3,385 2,988 10,208 8,252 Interest Expense: Deposits 1,507 1,162 4,494 3,178 Borrowings 190 129 563 372 Total interest expense 1,697 1,291 5,057 3,550 Net interest income 1,688 1,697 5,151 4,702 Provision for loan losses 390 256 708 392 Net interest income after provision for loan losses 1,298 1,441 4,443 4,310 Noninterest income: Service charges on deposit accounts 150 138 416 324 Fees on sale of mortgage loans 82 74 317 253 Net gainson sales of investment securities available for sale - - 5 23 Other income 20 50 81 200 Total noninterest income 252 262 819 800 Noninterest expense: Salaries and employee benefits 726 684 2,165 2,039 Net occupancy expense 264 240 743 679 Data processing fees 151 96 485 333 Advertising and promotion 27 37 92 98 Office supplies and postage 28 36 111 115 Legal and professional 56 37 234 110 Loan expense 65 30 202 277 Other 219 316 671 698 Total noninterest expense 1,536 1,476 4,703 4,349 Income before income tax expense 14 227 559 761 Income tax expense (benefit) (17 ) 72 147 256 Net Income $ 31 $ 155 $ 412 $ 505 Earnings per Common Share Basic $ 0.02 $ 0.13 $ 0.27 $ 0.47 Diluted $ 0.02 $ 0.13 $ 0.27 $ 0.47 The accompanying notes are an integral part of these financial statements. 3 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Common stock Treasury stock Capital in excess of par value Retained earnings Accumulated Other Comprehensive loss Total stockholders’ equity (In thousands, except share and per share data) Balances at December 31, 2006 $ 1,501 $ - $ 11,319 $ 3,750 $ (70 ) $ 16,500 Net income - - - 412 - 412 Other comprehensive income - (51 ) (51 ) Cash dividends paid - - - (120 ) - (120 ) Stock dividends issued through DRIP 7 - 99 (106 ) - - Issuance of stock in lieu of director’s fees 2 16 34 - - 52 Compensation expense related to stock options vested - - 27 - - 27 Purchase of treasury stock - (22 ) - - - (22 ) Balances at September 30, 2007 $ 1,510 $ (6 ) $ 11,479 $ 3,936 $ (121 ) $ 16,798 The accompanying notes are an integral part of these financial statements. 4 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 (In thousands) Cash Flows from Operating Activities: $ 412 $ 505 Net Income Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 708 392 Amortization of premium on investment securities 26 31 Depreciation 244 225 Net gain on sale of available for sale securities (5 ) (23 ) Decrease (increase) in mortgage loans originated and sold (235 ) 355 Provision for loss on other real estate owned 7 - Stock dividends on FHLB Stock (69 ) (26 ) Stock based compensation expense 27 18 Changes in operating assets and liabilities: Accrued interest receivable 9 (220 ) Other assets 156 20 Accrued interest payable and other liabilities (130 ) 1,649 Net cash provided by operating activities 1,150 2,571 Cash Flows from Investing Activities: Proceeds from sales of investment securities available for sale 932 1,106 Proceeds from maturities and calls of investment securities available for sale 1,832 2,614 Purchases of investment securities available for sale (7,651 ) (4,144 ) Loans originated, net of payments received (6,253 ) (29,240 ) Additions to banking premises and equipment (1,026 ) (1,295 ) Net cash used in investing activities (12,166 ) (30,604 ) Cash Flows from Financing Activities: Increase in deposits, net 5,746 16,345 Prepaid stock option expense - (77 ) Proceeds from issuance of common stock - 78 Purchase of treasury stock (22 ) - Proceeds from exercise of stock options - 3,675 Cash dividends paid (120 ) - Increase in other borrowings 1,752 445 Net cash provided by financing activities 7,356 20,466 Net Decrease in Cash and Cash Equivalents (3,660 ) (7,567 ) Cash and Cash Equivalents, Beginning of Period 15,167 11,752 Cash and Cash Equivalents, End of Period $ 11,506 $ 4,185 Supplementary Disclosure of Cash Flow Information: Interest paid on deposit accounts and other borrowings $ 4,941 $ 3,460 Income taxes paid $ 158 $ 280 Supplementary Disclosures of Noncash Investing Activities: Change in unrealized loss on available for sale investment securities $ (82 ) $ (11 ) Change in deferred tax associated with unrealized gain (loss) on investment securities available for sale $ 112 $ (4 ) Change in net unrealized gain (loss) on available for sale investment securities $ 30 $ (7 ) Issuance of stock in lieu of director's fees $ (52 ) $ - The accompanying notes are an integral part of these financial statements. 5 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) Nine Months Ended September 30, 2007 2006 (In thousands) Net income $ 412 $ 505 Other comprehensive income, net of tax: Unrealized gains/loss on investments securities (76 ) 12 Reclassification adjustment for gains/losses included in net income (5 ) (23 ) Income taxes related to unrealized gains/losses on investment securities 30 4 Other comprehensive loss, net of tax (51 ) (7 ) Comprehensive income $ 361 $ 498 The accompanying notes are an integral part of these financial statements. 6 Notes to the Financial Statements Note 1 – Basis of Presentation The consolidated financial statements include the accounts of Tennessee Valley Financial Holdings, Inc. (the “Company”), a bank holding company, and its wholly-owned subsidiary, TnBank (the “Bank”). All intercompany balances and transactions have been eliminated. The accompanying unaudited consolidated financial statements (except for the condensed consolidated statement of financial condition at December 31, 2006, which is derived from audited consolidated financial statements) have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) for interim financial information and with the instructions to Form 10-QSB of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. In the opinion of management, all adjustments (none of which were other than normal recurring accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. The results of operations for the three and six month periods ended September 30, 2007 are not necessarily indicative of the results of operations that may be expected for the Company’s fiscal year ending December 31, 2007. The Company’s accounting policies are set forth in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2006 audited consolidated financial statements, which are included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006. This quarterly report should be read in conjunction with such annual report. Note 2 - Commitments As of September 30, 2007, the Company had outstanding commitments to advance construction funds and to originate loans in the amount of $35.7 million and commitments to advance existing home equity and other credit lines in the amount of $29.3 million. In addition, the Company has also conveyed $1million in standby letters of credit. Note 3 – Loans Loans at September 30, 2007 and December 31, 2006 were as follows: September 30, 2007 December 31, 2006 (In thousands) Commercial and Industrial $ 28,124 $ 23,308 Commercial real estate 13,460 15,788 Residentialreal estate 46,845 41,444 Construction and land development 35,526 36,561 Consumer and other 24,693 25,879 Unearned loan fees (102 ) (140 ) Loans, net of unearned loan fees 148,546 142,840 Allowance for loan losses (1,886 ) (1,577 ) Loans, net $ 146,660 $ 141,263 7 Note 3 – Loans (Continued) Transactions in the allowance for loan losses and certain information about nonaccrual loans 90 days past due but still accruing interest for the nine months ended September 30, 2007 and twelve months ended December 31, 2006 were as follows: September 30, 2007 December 31, 2006 (In thousands) Balance at beginning of year $ 1,577 $ 1,406 Add (deduct): Provision for loan losses 708 471 Loans charged off (415 ) (341 ) Recoveries of loans charged off 16 41 Ending balance $ 1,886 $ 1,577 September 30, 2007 December 31, 2006 (In thousands) Loans past due 90 days still on accrual $ 78 $ 19 Non accrual loans 627 285 Total $ 705 $ 304 Note 4 – Earnings Per Share of Common Stock Basic earnings per share (EPS) of common stock is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share of common stock is computed by dividing net income by the weighted average number of common shares and potential common shares outstanding during the period. Stock options are regarded as potential common shares. Potential common shares are computed using the treasury stock method. The following is a reconciliation of the numerators and denominators used in the basic and diluted earnings per share computations for the nine months ended September 30, 2007 and 2006: Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Income (Numerator) Shares (Denominator) Income (Numerator) Shares (Denominator) (Amounts in thousands, except share and per share data) Basic EPS Income available to common shareholders $ 31 1,509,844 $ 155 1,221,309 Effect of dilutive securities Stock options outstanding - 28,317 - 16,310 Diluted EPS Income available to common shareholders plus assumed conversions $ 31 1,538,161 $ 155 1,237,619 8 Note 4 – Earnings Per Share of Common Stock (Continued) Nine Months Ended September 30, 2007 Nine months Ended September 30, 2006 Income (Numerator) Shares (Denominator) Income (Numerator) Shares (Denominator) (Amounts in thousands, except share and per share data) Basic EPS Income available to common shareholders $ 412 1,508,520 $ 505 1,070,198 Effect of dilutive securities Stock options outstanding - 27,359 - 9,431 Diluted EPS Income available to common shareholders plus assumed conversions $ 412 1,535,879 $ 505 1,079,629 Note5 – Income Taxes In July 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109, (FIN 48). This interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No.109,Accounting for Income Taxes . The interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted the provisions of FIN 48 on January1, 2007. There are no uncertain tax positions for the open tax years that fall below the “more-likely-than-not” threshold prescribed by FIN 48 as of September30, 2007. The Company has recognized no penalties or interest for the period presented. The Company or its subsidiary files income tax returns in the U.S. federal jurisdiction andTennessee. The Company is no longer subject to U.S. federal or state examinations by tax authorities for the years before 2003. ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDING SEPTEMBER 30, 2007 AND 2006 GENERAL We are a Tennessee bank holding company which acquired the Bank through a share exchange in May 2002. We are a registered bank holding company under the Federal Reserve Act. Our only activity is owning the Bank which commenced operations on May 30, 1995. For the nine months ending September 30, 2007 we earned net income of $412,000 or $0.27 per share as compared to $505,000 or $0.47 per share for the corresponding period in 2006. The decrease in net income for the first nine months of 2007 was due to the increase in the loan loss provision which resulted from a $301,000 increase in non-accrual loans, and $59,000 increase in past due loans, and a $241,000 increase in net charge-offs for the nine months ending September 30, 2007 as compared to the nine months ending September 30, 2006.For the three months ending September 30, 2007 we earned net income of $31,000 or $0.02 per share as compared to $155,000 or $0.13 per share for the same period of 2006.The decease in net income for the third quarter of 2007 mainly resulted from a $390,000 provision for loan losses during the third quarter of 2007 as compared to a $256,000 provision for loan losses for the second quarter of 2006.The table below represents certain key financial ratios for the first three quarters of 2007 and 2006, respectively. Nine Months Ended September 30, 2007 2006 Return on Average Assets 0.28% 0.43% Return on Average Equity 3.34% 5.32% Earnings per share – basic $0.27 $0.47 9 CRITICAL ACCOUNTING POLICIES AND ESTIMATES The notes to our audited consolidated financial statements for the year ended December 31, 2006 included in the Tennessee Valley Financial Holdings, Inc. 2006 Annual Report on Form 10-KSB contain a summary of our significant accounting policies. We believe that our policies with respect to the methodology for our determination of the allowance for loan losses, involve a high degree of complexity and require management to make difficult and subjective judgments which often require assumptions or estimates about highly uncertain matters. Changes in the judgments, assumptions or estimates could cause reported results to differ materially. This critical policy and its application are periodically reviewed with the Audit Committee and our Board of Directors. We consider the following accounting policy to be most critical in its potential effect on our financial position or results of operations: Allowance for Loan Losses The allowance for loan lossesis established through a provision for loan losses based on our evaluation of the risks inherent in TnBank’s loan portfolio, prior loss history and the regional economy. The allowance is maintained at an amount we consider adequate to cover loan losses which are deemed probable and estimable. The allowance is based upon a number of factors, including asset classifications, economic trends, industry experience and trends, industry and geographic concentrations, estimated collateral values, our assessment of the credit risk inherent in the portfolio, historical loan loss experience, and TnBank’s underwriting policies. All loans in the portfolio are assigned an allowance percentage requirement based on the type of underlying collateral and payment terms. Furthermore, loans are evaluated individually and are assigned a credit grade using such factors as the borrower’s cash flow, the value of the collateral and the strength of any guarantee. Loans identified as having weaknesses, or adverse credit grades, are assigned a higher allowance percentage requirement than loans where no weaknesses are identified. We routinely monitor our loan portfolio to determine if a loan is deteriorating, therefore requiring a higher allowance requirement. Factors we consider are payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Management evaluates individual loans for impairment (in accordance with SFAS 114) typically when the loan becomes over 90 days past due or the collection of interest is reasonably doubted. The allowance percentage requirement changes from period to period as a result of a number of factors, including: changes in the mix of types of loans; changes in credit grades within the portfolio, which arise from a deterioration or an improvement in the performance of the borrower; changes in the historical loss percentages and delinquency trends; current charge offs and recoveries; and changes in the amounts of loans outstanding, as well as, changes in the local economy, such as employment and housing sales. Although we believe that we have established and maintained theallowance at adequate levels, future adjustments may be necessary if economic, real estate and other conditions differ substantially from the current operating environment. We will continue to monitor and modify ourallowance as conditions dictate. NET INTEREST INCOME Net interest income was $1.7 million for the three months ended September 30, 2007 and September 30, 2006.Net interest income for the nine months ended September 30, 2007 was $5.2 million as compared to $4.7 million for the same period in 2006, an increase of $449,000 or 10%.The increase in net interest income was due to an increase in the volume and rate of interest earning assets.The net interest margin (annualized) declined to 3.78% as of September 30, 2007 compared to 4.22% for September 30, 2006 for the nine month periods.While some improvement is noted in the yield on earning assets, a greater increase in overall rates on interest bearing liabilities contributed to the decline in the net interest margin.Average loans increased approximately $23.2 million to $147.1 million at September 30, 2007, as compared to $124.0 million at September 30, 2006. Average loans were approximately 81% of total earning assets at September 30, 2007 and 83% at September 30, 2006. The yield on total earning assets increased 7 basis points for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006. The increase in loan volume along with the increase in overall interest rates from the prior year period has enhanced yields on the loan portfolio and investments. Yields on federal funds sold, on which rates can change overnight, increased 54 basis points for the nine month period ended September 30, 2007 as compared to the same period in 2006, while yields on investment securities increased only 33 basis points for the nine months ended September 30, 2007 as compared to the same period in 2006. Total interest expense was approximately $1.7 million for the quarter ended September 30, 2007, a 31% increase as compared to the same period in 2006.For the nine months ended September 30, 2007, total interest expense increased to $5.1 million as compared to $3.6 million for the nine months ended September 30, 2006, an increase of $1.5 million or 42%.This increase is primarily related to an increase in the average volume of interest bearing deposits from $122.9 million for the first nine months of 2006 to $145.9 million for the same period in 2007, and an increase in FHLB advances and other borrowings of $4.9 million from September 30, 2006 to September 30, 2007.The average rate on interest-bearing deposits was 4.11% for the first nine months of 2007, 66 basis points higher than the average rate on deposits during the first nine months of 2006. This increase is a direct result of deposit mix.Term deposits, for which rates are set for a specific term, account for 64.8% of total deposits.Though the average cost of borrowed funds decreased to 4.93% for the first nine months of 2007 compared to 4.81% for the same period in 2006, the overall rate on interest-bearing liabilities increased to 4.18% for the first nine months of 2007 as compared to 3.55% for the same period in 2006, an increase of 63 basis points. 10 Nine Months Ended (in thousands) September 30, 2007 September 30, 2006 Average balance Interest Yield/ Rate (Annualized) Average balance Interest Yield/ Rate (Annualized) Loans $147,184 $8,944 8.10% $123,974 $7,447 8.01% Investment securities (1) 22,555 782 4.62% 19,759 636 4.29% Federal funds sold and other 12,478 493 5.27% 4,761 169 4.73% Total earning assets 182,217 10,219 7.48% 148,494 8,252 7.41% Other assets 10,923 8,912 Total Assets $193,140 $157,406 Interest-bearing deposits $145,895 4,494 4.11% $122,859 3,178 3.45% Securities sold under agreementsto repurchase and other borrowings 15,228 563 4.93% 10,317 372 4.81% Total Interest Bearing Liabilities 161,123 5,057 4.18% 133,176 3,550 3.55% Noninterest Bearing Deposits 14,123 10,670 Other liabilities 1,463 911 Total Liabilities 176,709 144,757 Total Stockholders' Equity 16,431 12,649 Total Liabilities and Stockholders' Equity $193,140 $157,406 Net interest income $5,162 $4,702 Net interest spread 3.30% 3.86% Net interest margin 3.78% 4.22% (1) Fully Taxable Equivalent (FTE) at a 38% income tax rate and a 20% TEFRA disallowance.The FTE basis adjusts for the tax benefits of income on certain tax-exempt investments. The Company's profitability is dependent to a large extent upon net interest income, which is the difference between its interest income on interest-earning assets and interest expense on interest-bearing liabilities. The Company will be affected by changes in levels of interest rates and other economic factors beyond its control, particularly to the extent that such factors affect the overall volume of its lending and deposit activities. A sudden increase in interest rates could have an adverse impact on the Company’s net income through a narrower interest margin and reduced lending volume. While the overall lending volume has not been particularly affected by rising rates, the net interest margin, as previously noted, has been impacted. The Company’s Asset/Liability Committee (“ALCO” committee) follows the Asset/Liability Management Policy approved by the board of directors. The ALCO committee is scheduled to meet at least quarterly or more often as considered necessary to discuss asset/liability management issues and make recommendations to the board of directors regarding prudent asset/liability management policies and procedures. Some of the issues the ALCO committee considers include: local and national economic forecasts; interest rate forecasts and spreads; mismatches between the maturities of the Company’s assets (loans, and investments) and liabilities (deposits and borrowings); anticipated loan demands; and the liquidity position of the Company. The matching of assets and liabilities may be analyzed by examining the extent to which such assets and liabilities are "interest rate sensitive" and by monitoring an institution's interest rate sensitivity "gap."An asset or liability is said to be interest rate sensitive within a specific time period if it will mature or reprice within that time period.The interest rate sensitivity gap is defined as the difference between the amount of interest-earning assets maturing or repricing within a specific time period and the amount of interest-bearing liabilities maturing or repricing within that time period.A gap is considered positive when the amount of interest rate sensitive assets exceeds the amount of interest rate sensitive liabilities.A gap is considered negative when the amount of interest rate sensitive liabilities exceeds the amount of interest rate sensitive assets.During a period of rising interest rates, a negative gap would tend to adversely affect net interest income while a positive gap would tend to result in an increase in net interest income.During a period of falling interest rates, a negative gap would tend to result in an increase in net interest income while a positive gap would tend to adversely affect net interest income. As of September 30, 2007, the Company has a positive gap for the next twelve month period. 11 PROVISION FOR LOAN LOSSES Provision for loan losses was $390,000 for the quarter ended September 30, 2007, compared to $256,000 for the quarter ended September 30, 2006. For the nine months ended September 30, 2007, the provision for loan losses was $708,000 as compared to $392,000 for the nine months ended September 30, 2006.The increase in the loan loss provision resulted from an increase in net charge-offs in the first nine months of 2007 of $399,000 as compared to $158,000 in the first nine months of 2006.As a percentage of average loans, the annualized rate of net charge-offs was 0.27% for the first nine months of 2007 compared to a 0.13% ratio for the same period 2006.Also contributing to the increase in the loan loss provision was an increase in non-accrual loans of $301,000, or 92.3%, at September 30, 2007 as compared to December 31, 2006.Management attributes the increase in net charge-off’s and the increase in adversely classified loans and non performing assets to a variety of reasons, including a slow down in the local economy as well as the local housing market.Management continues to diligently administer its’ credit quality and has adjusted its underwriting standards during 2007 to help mitigate what could be a declining economy resulting in higher possible delinquencies.These changes include, but are not limited to, increased requirements for down payments by borrowers on loan requests, lower debt to income requirements, and other similar measures. Analysis of the Allowance for Loan Losses (in thousands) Nine Months Ended September 30, 2007 2006 Average Loans Outstanding $ 147,184 $ 123,974 Allowance at beginning of period 1,577 1,406 Charge-offs: Commercial, financial and agricultural - 16 Real Estate – construction 72 - Real Estate – mortgage 56 1 Installment – consumer 287 95 Other - 58 Total charge-offs 415 170 Recoveries: Commercial, financial and agricultural - 3 Real Estate – construction 1 - Real Estate – mortgage 2 - Installment – consumer 13 8 Other - 1 Total Recoveries 16 12 Net charge-offs 399 158 Provision for loan losses 708 392 Balance at end of period $ 1,886 $ 1,640 Ratio of net charge-offs during the period to average loans outstanding during the period 0.27 % 0.13 % As of September 30, 2007, management's review of the allowance for loan losses concluded that the balance was adequate to provide for potential losses based upon an evaluation of risk in the loan portfolio. Despite our credit standards, internal controls, and continuous loan review process, the inherent risk in the lending process results in periodic charge-offs. Through the provision for loan losses, we maintain a reserve for loan losses that management believes is adequate to absorb losses within the loan portfolio. In addition, various regulatory agencies, as an integral part of their examination procedures, periodically review our reserve for loan losses, and based on their judgment may require us to recognize additions to the reserve for loan losses. Management completes a formal analysis of the reserve for loan losses adequacy on a quarterly basis. A portion of this analysis is maintained as an unallocated reserve to recognize the imprecision in estimating the allowance for loan losses. Management strives on an ongoing basis to identify potential problems in its loan portfolio, resulting in more specific analysis of reserve amounts for specific loans. 12 NONINTEREST INCOME Total noninterest income was approximately $252,000 for the quarter ended September 30, 2007 compared to $262,000 for the same period in 2006. For the nine months ended September 30, 2007, total noninterest income was $819,000 as compared to $800,000 for the nine months ended September 30, 2006.This increase is attributed to the increase of fees on the sale of mortgage loans and an increase of service charges on deposit accounts. NONINTEREST EXPENSE Noninterest expense totaled approximately $1.54 million for the quarter ended September 30, 2007 as compared to $1.48 million during the same period in 2006. For the first nine months of 2007, the noninterest expense totaled $4.7 million as compared to $4.3 million for the first nine months of 2006.Noninterest expense (annualized) as a percent of total average assets was 3.25% for the first nine months of 2007 compared to 3.68% for the first nine months of 2006. The increase in noninterest expense during the first nine months of 2007 as compared to the same period in 2006 can be primarily attributed to increasing salaries and employee benefits, net occupancy expense, data processing expenses, and other expenses related to continuing growth in our new branches that opened at the end of 2005.Though net interest expense increased, net interest expense as a percent of total average assets decreased 43 basis points due to asset growth. INCOME TAXES The Company recognizes income taxes under the asset and liability method established in Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. Under this method, deferred tax assets and liabilities are established for the temporary differences between the accounting basis and the tax basis of our assets and liabilities at enacted tax rates expected to be in effect when the amounts related to such temporary differences are realized or settled. Our deferred tax assets are reviewed quarterly and adjustments to such assets are recognized as deferred income tax expense or benefit based on management's judgment relating to the realizability of such assets. We recognized income tax benefit of $17,000 for the quarter ended September 30, 2007 as compared to an income tax expense of $72,000 for the same period in 2006.For the nine months ended September 30, 2007, the income tax expense was $147,000 as compared to $256,000 for the same period in 2006.The effective income tax rate for the Company was 26.3% for the first nine months of 2007 and 33.6% for the first nine months of 2006. BALANCE SHEET ANALYSIS - COMPARISON OF SEPTEMBER 30, 2, 2006 Assets totaled $194.1 million at September 30, 2007 as compared to $186.5 million at December31, 2006, an increase of 4.1%. The primary categories of asset growth were a $4.8 million increase in available for sale investment securities, a $5.4 million increase in net loans, and $782,000 increase in banking premises and equipment due to the new facility in Blount County. INVESTMENT SECURITIES Investment securities were approximately $24.9 million, or 12.8% of total assets, at September 30, 2007, as compared to $20.2 million, or 10.8% of total assets, at December 31, 2006. We purchased $7. 65 million in investment securities during the first three quarters of 2007, while maturities, calls, sales and principal pay-downs provided cash of $2.8 million. The investment portfolio is comprised of U.S. Government and federal agency obligations and mortgage-backed securities issued by the Federal Home Loan Mortgage Corporation (FHLMC), the Federal Home Loan Bank (FHLB), the Federal Farm Credit Bank (FFCB), the Government National Mortgage Association (GNMA) and the Federal National Mortgage Association (FNMA). We also invest in tax-free, bank-qualified state, county and municipal bonds, and investment grade corporate debt securities. Mortgage-backed issues comprised 33.6% of the portfolio at September 30, 2007 and 32.5% at December 31, 2006. 13 At September 30, 2007 and December 31, 2006, 100% of our portfolio was classified as available for sale and is reflected on the balance sheet at fair value with net unrealized gains and losses excluded from earnings and reported as a separate component of stockholders' equity, net of applicable deferred income taxes. The unrealized loss on investment securities available for sale was $192,000 at September 30, 2007, compared to an unrealized loss of $111,000 as of December31, 2006, primarily as a result of changes and volatility in the mortgage-backed securities market. The fair value of securities fluctuates with the movement of interest rates. During the first three quarters of 2007, the interest rate environment has been less favorable creating an unrealized loss for bonds held at higher rates. LOANS During the first nine months of 2007, net loans increased $5.4 million to $146.7 million at September 30, 2007. Loans by Type (in thousands) September 30, 2007 December 31, 2006 Loans secured by real estate: Commercial properties $ 13,460 $ 15,788 Construction and land development 35,526 36,561 Residential and other properties 46,845 41,444 Total loans secured by real estate 95,831 93,793 Commercial and industrial loans 28,124 23,308 Consumer loans and other 24,693 25,879 Less: Allowance for loan losses (1,886 ) (1,577 ) Unearned loan fees (102 ) (140 ) $ 146,660 $ 141,263 Non-Performing Assets (in thousands) September 30, 2007 December 31, 2006 Non-accrual loans $ 627 $ 326 Loans past due greater than 90 days and still accruing interest 78 19 Restructured loans 133 170 Other real estate owned 650 507 Total Non-Performing Assets $ 1,488 $ 1,022 A loan is generally placed on non-accrual status and ceases accruing interest when loan payment performance is deemed unsatisfactory. All loans past due 90 days, however, are placed on non-accrual status, unless the loan is both well collateralized and in the process of collection. Cash payments received while a loan is classified as non-accrual are recorded as a reduction of principal as long as doubt exists as to collection. We had other real estate owned of $650,000 at September 30, 2007, as compared with $507,000 at December 31, 2006. We have three relationships that are considered restructured as defined by accounting standards. The classification as restructured was brought on by changes in the terms of the loans precipitated by deterioration in the borrowers’ financial condition. DEPOSITS Deposits grew approximately $5.7 million to $159.1 million at September 30, 2007, from $153.4 million at December 31, 2006. This increase was a result of term deposit and demand deposit growth.Term deposits were $103.0 million, or 64.8% of total deposits, at September 30, 2007 as compared to $98.5 million, or 64.2% of total deposits, at December 31, 2006.Core deposits, which include regular savings, money market, NOW and demand deposits, totaled $56.1 million at September 30, 2007an increase of approximately $1.2 million from $54.9 million at December 31, 2006. 14 Deposit Balances By Type (in thousands) September 30, 2007 December 31, 2006* Demand Deposits: Noninterest bearing demand accounts $ 15,170 $ 13,944 NOW and money market accounts 37,399 37,191 Savings accounts 3,493 3,729 Total demand deposits 56,063 54,864 Term Deposits: Less than $100,000 56,180 56,555 $100,000 or more 46,856 41,933 Total Term Deposits 103,036 98,488 Total Deposits $ 159,098 $ 153,352 CAPITAL During the first nine months of 2007, stockholders' equity increased $298,000 to $16.8 million. The change in stockholder’s equity was due primarily to net income of $412,000, offset by a cash dividend paid of $120,000 during the first quarter of 2007, the purchase of treasury stock during the second quarter of 2007, and the issuance of treasury stock in lieu of directors’ fees in the third quarter of 2007. Regulatory Capital TnBank (Wholly-Owned Subsidiary of Tennessee Valley Financial Holdings, Inc.) At September 30, 2007 Bank Well-Capitalized Levels Minimum Reglatory Requirement Tier 1 Capital as a percentage of risk-weighted assets 12.2% 6.0% 4.0% Total Capital as a percentage of risk-weighted assets 13.5% 10.0% 8.0% Tier 1 capital to average assets 9.8% 5.0% 4.0% At December 31, 2006 Bank Well-Capitalized Levels Minimum ReglatoryRequirement Tier 1 Capital as a percentage of risk-weighted assets 12.3% 6.0% 4.0% Total Capital as a percentage of risk-weighted assets 13.4% 10.0% 8.0% Tier 1 capital to average assets 10.1% 5.0% 4.0% 15 LIQUIDITY AND CAPITAL RESOURCES Our primary sources of liquidity are deposit accounts, available-for-sale securities, principal and interest payments on loans and investment securities, Fed Fund lines, and Federal Home Loan Bank advances. At September 30, 2007, we held $24.9 million in available-for-sale securities. Deposits increased approximately $5.7 million during the first nine months of 2007. We had $6.0 million of available federal funds lines and approximately $4.9 million of available borrowings from the Federal Home Loan Bank as of September 30, 2007. We can also enter into repurchase agreement transactions should the need for additional liquidity arise. At September 30, 2007, the Company had $1.1 million in repurchase agreement balances outstanding. At September 30, 2007, the Company had capital of $16.8 million, or 8.7% of total assets as compared to $16.5 million, or 8.8% at December 31, 2006. Tennessee chartered banks that are insured by the FDIC are subject to minimum capital maintenance requirements. Regulatory guidelines define the minimum amount of qualifying capital an institution must maintain as a percentage of risk-weighted assets and average total assets. EFFECT OF NEW ACCOUNTING STANDARDS In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which provides for enhanced guidance for using fair value to measure assets and liabilities.SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 is applicable under other accounting pronouncements that either require or permit fair value measurements and does not require any new fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Companydoes not anticipate that this statement will have any material impact on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”.This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective of this standard is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is effective as of the beginning of fiscal years beginning after November 15, 2007, with early adoption permitted under certain circumstances. The Companydoes not anticipate that this statement will have a material impact on its financial statements. ITEM 3 – CONTROLS AND PROCEDURES The Company maintains a system of internal controls and procedures designed to provide reasonable assurance as to the reliability of our published financial statements and other disclosures included in this report. The Company’s Board of Directors, operating through its Audit Committee, which is composed entirely of independent outside directors, provides oversight of the Company’s financial reporting process. Management, including the Company’s President and Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as ofSeptember 30, 2007. Based upon that evaluation, the President and Chief Executive Officer and Chief Financial Officer concluded that the disclosure controls and procedures were effective, in all material respects, to ensure that information required to be disclosed in the reports the Company files and submits under the Exchange Act is recorded, processed, summarized and reported as and when required and that the controls and procedures ensure that such information is accumulated and communicated to the Company’s management as appropriate to allow timely decisions regarding required disclosure. There have been no changes in the Company’s internal control over financial reporting identified in connection with the evaluation that occurred during the Company’s last fiscal quarter that has materially affected, or that is reasonably likely to materially affect, the Company’s internal control over financial reporting. 16 PART II - OTHER INFORMATION Item 1.Legal Proceedings None. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3.Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6.Exhibits Exhibit 31.1
